Citation Nr: 1646230	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to recognition of the Veteran's son as a child for the purposes of VA benefits on the basis of permanent incapacity for self-support prior to attaining age 18.

2.  Entitlement to service connection for a right knee disorder to include as secondary to service-connected left knee disability and lumbar spine disability.

3.  Entitlement to a disability rating in excess of 10 percent prior to March 5, 2013 and 30 percent thereafter for degenerative joint disease of the left knee.

4.  Entitlement to a disability rating in excess of 10 percent prior to March 5, 2013 and 20 percent thereafter for service-connected degenerative joint and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to January 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and a rating decision dated in February 2014 by the VA RO in Oakland, California. 

The Board reopened the Veteran's service connection claim for a right knee disorder and remanded all of the issues on appeal to the RO to schedule a video conference Board hearing in a May 2016 decision.  In August 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a right knee disorder and entitlement to an increased disability rating for a left knee disability and lumbar disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Prior to his 18th birthday, the Veteran's son, P.S., became permanently incapable of self-support through his own efforts by reason of mental defects.


CONCLUSION OF LAW

The Veteran's son, P.S., meets the definition of a child for the purposes of VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.102, 3.57, 3.356 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his stepson, P.S., born in August 1983, was rendered incapable of self-support prior to the age of 18 due to a psychiatric disorder now diagnosed as paranoid schizophrenia.  See May 2013 VA Form 21-686C, Declaration of Status of Dependents.  Therefore, he contends, P.S. should be recognized as his child for purposes of VA benefits.

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38, a "child" must be unmarried, and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18 by reason of a mental or physical defect, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.315, 3.356(a) (2015).

Rating decisions regarding whether a child is shown to be permanently incapable of self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case. 38 C.F.R. § 3.356 (b).

The fact that a claimant is earning his or his own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or his own efforts is provided with sufficient income for his or his own support. 38 C.F.R. § 3.356(b)(1).

A child shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or his condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b)(2).

Employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, attitude of parents, and the like.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, there should be consideration as to whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child that could provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.35(b)(3).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

For purposes of initially establishing "helpless child" status, a child's condition subsequent to their 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or his 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the claimant capable of self-support.  If the claimant is found to be capable of self-support at age 18, VA need go no farther.  Id. 

By way of background, the Veteran's son, P.S., attained the age of 18 in August 2001.  As noted above, the Veteran contends that his son constitutes a helpless child because he became incapable of self-support prior to attaining the age of 18 due to a psychiatric disorder, diagnosed as paranoid schizophrenia.  The Veteran explained in the April 2014 notice of disagreement that his son, P.S., was diagnosed with schizoaffective disorder at the age of 14.  Since that time he has had treatment in hospitals, treatment facilities, and living with the Veteran and his wife.  The Veteran stated that he was assigned as his son's conservator.  His son is currently unable to properly care for himself to include oral hygiene and preparation of meals.  The Veteran also manages any money his son has and ensures his medicines are administered and refilled.  The Veteran asserted that his son is unable to obtain any form of employment due to his illness and without the support of the Veteran and his wife, the Veteran believes that his son would not be able to survive on his own.

A private psychological evaluation dated in September 2000 reveals that P.S. was a 17 year old male who was at that time being held at a juvenile detention center for violating conditions of his probation by getting into a physical altercation with his stepfather.  He was previously living with his mother and stepfather and attending Court School.  P.S.'s behavior had reportedly been deteriorating over the past several months, especially at home where he was frequently noncompliant, demonstrated extremely labile mood, and made threats toward others.  He exhibited suspicious and paranoid ideation, grandiose thinking, and anger outbursts which often lead to physically aggressive acts.  P.S. had received mental health counseling in the past and it has been reported that he began demonstrating problems around the age of 12 or 13.  A mental health provider at the juvenile detention center had requested a psychological evaluation for the purpose of diagnostic clarification.  The clinical psychologist determined that diagnostically the Veteran's son presented with a complex set of symptoms.  In some ways he presents with many features of a conduct disorder, numerous symptoms of bipolar disorder, some diagnostic presentation was consistent with an emerging personality disorder, such as schizotypal personality disorder, and some of his symptoms were consistent with the early stages of a formal thought disorder such as schizophrenia.  A September 2000 interim report at a private treatment center revealed that P.S. was diagnosed with schizophreniform disorder and dysthymic disorder.  An October 2000 treatment record documents that P.S. had acute psychosis and was hospitalized with a diagnosis of schizophrenic disorder.  He required inpatient care and substantial involvement of the family.  There was a notation that the condition may develop into a chronic disorder, but at that time it was not clear.  An October 2000 discharge report shows that P.S. was diagnosed with schizophreniform disorder and to rule out schizotypal personality disorder.   A July 2001 treatment record discharge report from an inpatient stay noted that P.S. had a current diagnosis of a psychotic disorder, not otherwise specified.  The document noted that P.S.'s symptoms were moderate to severe as he struggled with a diagnosis of mental illness of a chronic nature.  He was previously hospitalized at this private institution in September and October 2000 for very similar presentation with idiosyncratic thinking with grandiose ideas, paranoid content with ideas of reference.  

A letter dated in April 2014 from P.S.'s psychologist noted that he is an ongoing patient and is followed regularly for medication management.  He lives with his parents and has to be monitored closely to make sure he takes his medications several times a day.  He is completely unable to handle or keep a job and his disability is permanent.  A letter from a nurse practitioner at the Fresno County Department of Behavioral Health dated in March 2015 documented that P.S. was currently receiving treatment from them and he was diagnosed with schizophrenia, paranoid type.  He was living with his parents and was unable to care for himself

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds P.S. was rendered incapable of self-support prior to attaining the age of 18.  The medical and lay evidence of record shows that the onset of P.S.'s symptoms of a psychiatric disorder was around the age of 12 or 13 where he started demonstrating irritability, social withdrawal, some drug experimentation, suspiciousness, and occasional inappropriate affect.  His symptoms over time increased resulting in violence, charges for breaking and entering, and harassment.  This culminated in P.S. being held at a juvenile detention facility at the age of 17 after a physical altercation with his stepfather, which occurred after P.S. accused his parents of spying on him by taping his anger management classes.  At around this time, still prior to P.S. reaching the age of 18, his high school principal and high school counselor indicated that he would not do what was expected of him, would not do the work given to him, and was often found wandering in different parts of the building instead of being in class.  Throughout the year prior to turning age 18, P.S. received inpatient mental health care for one month from September to October 2000, for four months from January 2001 to April 2001, and for a week in July 2001.  His symptoms included moodiness, aggressiveness, periodic agitation, grandiosity, hypersexuality, obsessions bordering on erotic delusions in some relationships, and paranoia.  P.S.'s symptoms were ultimately diagnosed as paranoid schizophrenia when he became an adult.  The medical and lay evidence shows that the Veteran's son, P.S., is still receiving treatment for paranoid schizophrenia and he is unable to care for himself or sustain employment.

Given that the symptoms that P.S. exhibited prior to becoming 18 were subsequently found to be indicative of a paranoid schizophrenia that has rendered him unable to care for himself or sustain employment, the evidence is at least evenly balanced as to whether P.S. was permanently incapable of self-support prior to the age of 18.  As the reasonable doubt created by this relative equipoise must be resolved in favor of the Veteran, the Board finds that the Veteran's son, P.S., meets the definition of a child for purposes of VA benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to recognition of the Veteran's son, P.S., as a child for the purposes of VA benefits on the basis of permanent incapacity for self-support prior to attaining age 18 is granted.


REMAND

With respect to the Veteran's service connection claim for a right knee disorder, the Veteran was not provided with a VA medical opinion.  The evidence shows that the Veteran has a current diagnosis of chondromalacia, degenerative joint disease, and strain of the right knee.  Furthermore, the Veteran contends that he has experienced right knee pain since discharge from active military service.  In light of the foregoing, the Veteran should be provided with a VA examination and medical opinion.  

Regarding the Veteran's increased rating claims for degenerative joint disease of the left knee and degeneration joint and degenerative disc disease of the lumbar spine, the evidence of record shows that the Veteran was provided with VA examinations in July 2016 that evaluated the severity of his service-connected left knee disability and lumbar spine disability.  Furthermore, the electronic claims file (Virtual VA) contains additional pertinent VA treatment records from March 2011 to April 2016.  These issues were not readjudicated with consideration of the additional evidence in a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37 (2015).  Thus, the claims must be remanded for readjudication of the claims in a supplemental statement of the case in light of the new evidence associated with the claims file.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Schedule the Veteran for a VA examination with respect to his service connection claim for a right knee disorder by an appropriate specialist.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on the following:

a. Whether the Veteran's current chondromalacia of the right knee, degenerative joint disease of the right knee, right knee strain and/or any other disorder of the right knee found on examination are at least as likely as not (i.e., a fifty percent or greater probability) in part caused by or related to the Veteran's active military service.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should discuss the lay statements from the Veteran regarding symptoms of right knee pain in service with continuous or recurrent symptoms since discharge from service and whether this right knee pain is at least as likely as not related to the Veteran's current diagnoses of chondromalacia, degenerative joint disease, and/or right knee strain.  

b. If the answer to question (a) is negative, then whether the Veteran's current chondromalacia of the right knee, degenerative joint disease of the right knee, right knee strain, and/or any other disorder of the right knee found on examination are at least as likely as not (i.e., a fifty percent or greater probability) either (i) caused by or (ii) aggravated by the Veteran's service-connected left knee and/or lumbar spine disabilities to include as result of any altered gait. 

The examiner should provide an explanation for all conclusions reached.  

2. Upon completion of the foregoing, readjudicate the Veteran's claims remaining on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


